DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       STATE OF FLORIDA, DEPARTMENT OF BUSINESS AND
                 PROFESSIONAL REGULATION,
                          Appellant,

                                    v.

                         GRABBA-LEAF, LLC,
                             Appellee.

                              No. 4D16-4166

                          [November 9, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 2015 CA
12414 (25).

   Pamela Jo Bondi, Attorney General, and William H. Stafford III, Senior
Assistant Attorney General, Tallahassee, for appellant.

  Gerald J. Donnini II of Moffa, Sutton & Donnini, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.